239 F.2d 177
57-1 USTC  P 9456
UNITED STATES of America, Appellee,v.Frank COSTELLO, Defendant-Appellant.
No. 183, Docket 24333.
United States Court of Appeals Second Circuit.
Submitted Dec. 10, 1956.Decided Dec. 12, 1956.

Hays, St. John, Abramson & Heilbron, Delaney & Donoghue, New York City, for appellant; Osmond K. Fraenkel, Morris Shilensky, Joseph Leary Delaney, New York City, and Jacob Kossman, Philadelphia, Pa., of counsel.
Paul W. Williams, U.S. Atty., New York City, for appellee; Arthur H. Christy, Robert Kirtland and William K. Zinke, Asst. U.S. Attys., New York City, of counsel.
Before SWAN, MEDINA and WATERMAN, Circuit Judges.
PER CURIAM.


1
Appeal from denial of a motion to correct a sentence imposed under 26 U.S.C.A. § 145(b).  On the authority of United States v. Moran, 2 Cir., 236 F.2d 361, certiorari denied November 13, 1956, 77 S. Ct. 148, the order is affirmed.